
	

113 HR 960 IH: Flood Victim Premium Relief Act of 2013
U.S. House of Representatives
2013-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 960
		IN THE HOUSE OF REPRESENTATIVES
		
			March 5, 2013
			Mr. Grimm (for
			 himself, Mr. King of New York,
			 Mrs. McCarthy of New York, and
			 Mr. Meeks) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To amend the National Flood Insurance Act of 1968 to
		  provide relief from increased flood insurance premium rates for homes in
		  disaster areas.
	
	
		1.Short titleThis Act may be cited as the
			 Flood Victim Premium Relief Act of
			 2013.
		2.Phase-in of new
			 premium rates for disaster areasSubsection (h) of section 1308 of the
			 National Flood Insurance Act of 1968 (42 U.S.C. 4015(h)) is amended—
			(1)in the second
			 sentence, by striking Any and inserting Except as
			 provided in paragraph (2), any;
			(2)in the third
			 sentence, by striking In and inserting Except as provided
			 in paragraph (2), in;
			(3)by striking the
			 subsection designation and all that follows through
			 .—Notwithstanding and inserting the following:
				
					(h)
				Premium adjustment To reflect current risk of flood
						(1)In
				generalNotwithstanding
						;
				and
			(4)by adding at the
			 end the following new paragraph:
				
					(2)Disaster
				areas
						(A)Limitation on
				rate increasesIn the case of
				any covered property, any such increase or new premium rate that becomes
				effective after July 6, 2012, shall be phased in over an 8-year period, at the
				rate of 5 percent for each of the first 4 years of such period and 20 percent
				for each of the last 4 years of such period.
						(B)Covered
				propertyFor purposes of subparagraph (A), the term
				covered property means a residential property that—
							(i)is located within an area—
								(I)for which a major disaster was declared
				pursuant to section 401 of the Robert T. Stafford Disaster Relief and Emergency
				Assistance Act (42 U.S.C. 5170); and
								(II)(aa)for which revised or updated flood
				insurance rate maps become effective during the 2-year period beginning upon
				the occurrence of the event for which the major disaster declaration referred
				to in clause (i)(I) was made; or
									(bb)that upon the date of the enactment
				of the Flood Victim Premium Relief Act of
				2013 is eligible for any reason for preferred risk rate method
				premiums for flood insurance coverage or that was eligible, at any time during
				the 12-month period ending upon the occurrence of the event for which the major
				disaster declaration was made, for preferred risk rate method premiums;
									(ii)is owned by the same owner who owned the
				property at the time of the occurrence of such disaster event; and
							(iii)is, and has been
				since the occurrence of such disaster event, the primary residence of such
				owner except for any periods of non-occupancy resulting from the
				disaster.
							.
			
